 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Protea Biosciences Group, Inc., (the
“Company”), and the undersigned (the “Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company is conducting a private offering (the “Offering”) for which
Laidlaw & Company (UK) Ltd. is acting as placement agent on a “best efforts”
basis (the “Placement Agent”), consisting of up to a maximum of $2,000,000 (the
“Maximum Offering”) of 20% original issue discount unsecured convertible
debentures (the “Debentures”)1, initially convertible into shares of the
Company’s common stock par value $0.001 per share (the “Common Stock”) at a
conversion price equal to $0.25 , subject to adjustment (the “Conversion
Price”), pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”) and/or Rule 506 promulgated thereunder; and

 

WHEREAS, in connection with the purchase of the Debentures, each Subscriber will
receive a three-year warrant (the “Warrant”, and together with the Debentures,
collectively, the “Securities”) to purchase such number of shares of Common
Stock of the Company equal to 75% of the number of shares of Common Stock
initially issuable upon conversion of the Debentures in this Offering at an
exercise price equal 30% (thirty) percent premium to conversion price, subject
to adjustment thereunder (the “Exercise Price”); and

 

WHEREAS, the Subscriber desires to purchase such number of shares of Common
Stock as set forth on the signature page hereof on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.           SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY SUBSCRIBER

 

1.1      Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company, and
the Company subject to its rights to accept or reject this subscription, agrees
to sell to the Subscriber, such aggregate face amount of Debentures for the
aggregate purchase price as is set forth on the signature page hereof. The
purchase price is payable by wire transfer, to be held in escrow until the
conditions to closing are achieved, to Signature Bank, the escrow agent (the
“Escrow Agent”).

 

1.2      The Securities will be offered for sale until the earlier of June 30,
2015, subject to the right of the Company and the Placement Agent to mutually
extend the Termination Date to August 31, 2015 without notice to prospective
investors (the “Termination Date”). The Offering is being conducted on a
“best-efforts” basis.

 



 

 

1 The total face amount is $2,500,000.

 



1

 

 

1.3      The Company may hold an initial closing (“Initial Closing”) at any time
after a sum equal to or greater than one hundred thousand dollars ($100,000)
(the “Minimum Offering Amount”) has been raised and will continue until such
time as no less than five hundred thousand dollars ($500,000) has been raised at
which time the Company and Laidlaw may elect to terminate the Offering. After
the Initial Closing, subsequent closings with respect to additional Securities
may take place at any time prior to the Termination Date as determined by the
Company, with respect to subscriptions accepted prior to the Termination Date
(each such closing, together with the Initial Closing, being referred to as a
“Closing”). The last Closing of the Offering, occurring on or prior to the
Termination Date, shall be referred to as the “Final Closing”. Any subscription
documents or funds received after the Final Closing will be returned, without
interest or deduction. In the event that the any Closing does not occur prior to
the Termination Date, all amounts paid by the Subscriber shall be returned to
the Subscriber, without interest or deduction.

 

1.4      The Subscriber recognizes that the purchase of the Securities involves
a high degree of risk including, but not limited to, the following: (a) the
Company has a limited operating history and requires substantial funds in
addition to the proceeds of the Offering; (b) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Securities is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; (f) the Company has
not paid any dividends since its inception and does not anticipate paying any
dividends; and (g) the other risks associated with the Company’s business,
financial situation and the Offering set forth on Exhibit A annexed hereto.

 

1.5      At the time such Subscriber was offered the Securities, it was, and as
of the date hereof it is, and on each date on which it converts the Debentures
and/or exercises any Warrants it will be an “accredited investor” as defined in
Rule 501(a) under the Securities Act, as indicated by the Subscriber’s responses
to the questions contained in Article VII hereof, and that the Subscriber is
able to bear the economic risk of an investment in the Securities.

 

1.6      The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to read all of the
documents furnished or made available by the Company both to the Subscriber and
to all other prospective investors in the Securities to evaluate the merits and
risks of such an investment on the Subscriber’s behalf; (b) the Subscriber
recognizes the highly speculative nature of this investment; and (c) the
Subscriber is able to bear the economic risk that the Subscriber hereby assumes.

 

1.7      The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Warrant, the Debenture and all other exhibits thereto
(collectively referred to as the “Transaction Documents”) and has had access to
the Company’s Annual Report on Form 10-K and the exhibits thereto for the year
ended December 31, 2014 (the “Form 10-K”) as publicly filed with and available
at the website of the United States Securities and Exchange Commission (the
“SEC”), and has received any additional information that the Subscriber has
requested from the Company, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company and the terms and
conditions of the Offering; provided, however that no investigation performed by
or on behalf of the Subscriber shall limit or otherwise affect its right to rely
on the representations and warranties of the Company contained herein.

 



2

 

 

1.8     (a)          In making the decision to invest in the Securities the
Subscriber has relied solely upon the information provided by the Company in the
Transaction Documents and upon the information set forth in the Form 10-K. To
the extent necessary, the Subscriber has retained, at its own expense, and
relied upon appropriate professional advice regarding the investment, tax and
legal merits and consequences of this Agreement and the purchase of the
Securities hereunder. The Subscriber disclaims reliance on any statements made
or information provided by any person or entity in the course of Subscriber’s
consideration of an investment in the Securities other than the Transaction
Documents.

 

 (b)         The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Securities by the Placement Agent with whom the
Subscriber had a prior substantial pre-existing relationship and (ii) it did not
learn of the offering of the Securities by means of any form of general
solicitation or general advertising, and in connection therewith, the Subscriber
did not (A) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising.

 

1.9      The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC nor any state regulatory authority since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Regulation D. The Subscriber understands that the
Securities have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available.

 

1.10    The Subscriber understands that the Securities have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon the Subscriber’s investment
intention and investment qualification. In this connection, the Subscriber
hereby represents that the Subscriber is purchasing the Securities for the
Subscriber’s own account for investment and not with a view toward the resale or
distribution to others; provided, however, that nothing contained herein shall
constitute an agreement by the Subscriber to hold the Securities for any
particular length of time and the Company acknowledges that the Subscriber shall
at all times retain the right to dispose of its property as it may determine in
its sole discretion, subject to any restrictions imposed by applicable law. The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Securities.

 

1.11    The Subscriber consents to the placement of a legend on any certificate
or other document evidencing the Securities and, when issued, the shares of
Common Stock issuable upon conversion of the Debentures (the “Conversion
Shares”) and exercise of the Warrant (the “Warrant Shares” and collectively with
the Conversion Shares, the “Shares”) that such securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities or the Shares.

 

1.12    The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 



3

 

 

1.13    Such Subscriber understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law.
Furthermore, such Subscriber is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

1.14    The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities. This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.

 

1.15    If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

1.16    The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 7.4
below.

 

1.17    To effectuate the terms and provisions hereof, the Subscriber hereby
appoints the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
Escrow Agent (the “Escrow Agreement”) including, without limitation, taking any
action on behalf of, or at the instruction of, the Subscriber and executing any
release notices required under the Escrow Agreement and taking any action and
executing any instrument that the Placement Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof. All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct. This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.

 

1.18    The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

 

1.19    The Subscriber understands, acknowledges and agrees with the Company
that this subscription may be rejected, in whole or in part, by the Company, in
the sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription.

 



4

 

 

1.20    The Subscriber acknowledges that the information contained in the
Transaction Documents or otherwise made available to the Subscriber is
confidential and non-public and agrees that all such information shall be kept
in confidence by the Subscriber and neither used by the Subscriber for the
Subscriber’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Subscriber’s subscription may not be accepted by the Company; provided, however,
that (a) the Subscriber may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Subscriber with respect to its investment in the Company so long
as such affiliates and advisors have an obligation of confidentiality, and (b)
this obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

1.21    The Subscriber will indemnify and hold harmless the Company and the
Placement Agent and, where applicable, their respective directors, officers,
employees, agents, advisors, affiliates and shareholders, and each other person,
if any, who controls any of the foregoing from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) (a “Loss”) arising
out of or based upon any representation or warranty of the Subscriber contained
herein or in any document furnished by the Subscriber to the Company and/or the
Placement Agent in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber herein or therein; provided, however, that the Subscriber
shall not be liable for any Loss that in the aggregate exceeds the Subscriber’s
aggregate purchase price tendered hereunder.

 

II.          REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

2.1      Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. Each of the Company’s subsidiaries identified on Schedule 2.1 hereto
(the “Subsidiaries”) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with the
requisite corporate power and authority to own and use its properties and assets
and to conduct its business as currently conducted. Neither the Company, nor any
of its Subsidiaries is in violation of any of the provisions of their respective
articles of incorporation, by-laws or other organizational or charter documents,
including, but not limited to the Charter Documents (as defined below). Each of
the Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Transaction Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”).

 



5

 

 

2.2      Capitalization and Voting Rights. The authorized, issued and
outstanding capital stock of the Company is as set forth in Schedule 2.2 hereto
and all issued and outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable. Except as set forth in Schedule
2.2 hereto, (i) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions, nor
is any holder of securities of the Company or any Subsidiary entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of any of the Transaction Documents, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (ii) neither the Company nor any
Subsidiary has any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (iii) except as set forth in
Schedule 2.2 there are no outstanding options, warrants, agreements, convertible
securities, preemptive rights or other rights to subscribe for or to purchase or
acquire, any shares of capital stock of the Company or any Subsidiary or
contracts, commitments, understandings, or arrangements by which the Company or
any Subsidiary is or may become bound to issue any shares of capital stock of
the Company or any Subsidiary, or securities or rights convertible or
exchangeable into shares of capital stock of the Company or any Subsidiary.
Except as set forth in Schedule 2.2 and as otherwise required by law, there are
no restrictions upon the voting or transfer of any of the shares of capital
stock of the Company pursuant to the Company’s Charter Documents (as defined
below) or other governing documents or any agreement or other instruments to
which the Company is a party or by which the Company is bound. All of the issued
and outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable and the shares of capital stock of the Subsidiaries are
owned by the Company, free and clear of any mortgages, pledges, liens, claims,
charges, encumbrances or other restrictions (collectively, “Encumbrances”). All
of such outstanding capital stock has been issued in compliance with applicable
federal and state securities laws. The issuance and sale of the Securities and,
upon issuance, the Shares, as contemplated hereby will not obligate the Company
to issue shares of Common Stock or other securities to any other person (other
than the Subscriber) and except as set forth in Schedule 2.2 will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security. The Company does not have outstanding stockholder purchase
rights or “poison pill” or any similar arrangement in effect giving any person
the right to purchase any equity interest in the Company upon the occurrence of
certain events.

 

2.3      Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to Transaction Documents and to perform fully
its obligations hereunder and thereunder. All corporate action on the part of
the Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement and the Transaction
Documents by the Company; and (b) authorization, sale, issuance and delivery of
the Securities and upon issuance, the Shares contemplated hereby and the
performance of the Company’s obligations under this Agreement and the
Transaction Documents has been taken. This Agreement and the Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents. The Shares, when issued and
paid for in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Encumbrances
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved a sufficient number of
Conversion Shares and Warrant Shares for issuance upon the conversion of the
Debentures and exercise of the Warrants, respectively, free and clear of all
Encumbrances, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. Except as set forth on
Schedule 2.3 hereto, the issuance and sale of the Securities (including the
Shares) contemplated hereby will not give rise to any preemptive rights or
rights of first refusal on behalf of any person other than the Subscribers.

 



6

 

 

2.4     No Conflict; Governmental Consents.

 

(a)          The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Securities (including, when
issued, the Shares) and the consummation of the other transactions contemplated
hereby or thereby do not and will not (i) result in the violation of any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or governmental authority to or by which the Company is bound including
without limitation all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect,
(ii) conflict with or violate any provision of the Company’s Articles of
Incorporation (the “Articles”), as amended or the Bylaws, (and collectively with
the Articles, the “Charter Documents”) of the Company, and (iii) conflict with,
or result in a material breach or violation of, any of the terms or provisions
of, or constitute (with or without due notice or lapse of time or both) a
default or give to others any rights of termination, amendment, acceleration or
cancellation (with or without due notice, lapse of time or both) under any
agreement, credit facility, lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of their
respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 

(b)          No approval by the holders of Common Stock, or other equity
securities of the Company is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Shares,
except as has been previously obtained.

 

(c)          No consent, approval, authorization or other order of any
governmental authority or any other person is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Securities and, upon
issuance, the Shares, except such post-sale filings as may be required to be
made with the SEC, FINRA and with any state or foreign blue sky or securities
regulatory authority, all of which shall be made when required.

 

2.5     Consents of Third Parties. No vote, approval or consent of any holder of
capital stock of the Company or any other third parties is required or necessary
to be obtained by the Company in connection with the authorization, execution,
deliver and performance of this Agreement and the other Transaction Documents or
in connection with the authorization, issue and sale of the Securities and, upon
issuance, the Shares, except as previously obtained, each of which is in full
force and effect.

 



7

 

 

2.6     SEC Reports; Financial Statements. The Company has (a) for the
twenty-four (24) months preceding the filing of the Form 10-K (or such shorter
period as the Company was required by law to file such reports) (i) disclosed
all material information required to be publicly disclosed by it on Form 8-K,
(ii) filed all reports on Form 10-Q and Form 10-K and (iii) filed all other
reports (other than any Form 8-K) required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, and (b) since the filing of the Form 10-K, the Company has filed
all reports required to be filed by it under the Securities Act and Exchange Act
(the foregoing materials being collectively referred to herein as the "SEC
Reports" and, together with the Schedules to this Agreement (if any), the
"Disclosure Materials") on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the footnotes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

2.7     Licenses. Except as otherwise set forth on the Schedule 2.7, the Company
and its Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of their respective businesses
or ownership of properties and is in all material respects in compliance
therewith.

 

2.8     Litigation. Except as set forth on the Schedule 2.8, the Company knows
of no pending or threatened legal or governmental proceedings against the
Company or any Subsidiary which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, or which materially and adversely questions the validity of
this Agreement or the other Transaction Documents or the right of the Company to
enter into this Agreement and the other Transaction Documents, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. There is no
action, suit, proceeding or investigation by the Company or any Subsidiary
currently pending in any court or before any arbitrator or that the Company or
any Subsidiary intends to initiate. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or since the Form 10-K has been the subject
of any action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the Company’s knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.

 



8

 

 

2.9     Compliance. Except as set forth on Schedule 2.9, neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

2.10   Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

2.11   Disclosure. The information set forth in the Transaction Documents as of
the date hereof and as of the date of each Closing contains no untrue statement
of a material fact nor omits to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

2.12   Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

2.13   Brokers. Except for the Placement Agent and as set forth on Schedule
2.13, neither the Company nor any of the Company's officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.

 

2.14   Intellectual Property; Employees.

 

(a)          The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and as presently proposed to be conducted, without
any known infringement of the rights of others as set forth on Schedule 2.14 and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Except as disclosed on Schedule 2.14 or the
SEC Reports, there are no material outstanding options, licenses or agreements
of any kind relating to the Intellectual Property Rights, nor is the Company
bound by or a party to any material options, licenses or agreements of any kind
with respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products. The Company has not
received any written communications alleging that the Company has violated or,
by conducting its business as presently proposed to be conducted, would violate
any Intellectual Property Rights of any other person or entity. The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect

 



9

 

 

(b)          Except as set forth on Schedule 2.14, the Company is not aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company’s business as presently conducted.

 

(c)          Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any employee is now obligated.

 

(d)          To the Company’s knowledge, no employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or any other
agreement and to the Company’s knowledge the continued employment by the Company
of its present employees, and the performance of the Company’s contracts with
its independent contractors, will not result in any such violation. The Company
has not received any written notice alleging that any such violation has
occurred. Except as set forth on Schedule 2.14, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a Material Adverse Effect on the business of
the Company. The Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.

 

2.15    Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 2.15, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the most recent balance
sheet included in the Company’s financial statements, and good title to its
leasehold estates, in each case subject to no Encumbrances, other than (a) those
resulting from taxes which have not yet become delinquent; and (b) Encumbrances
which do not materially detract from the value of the property subject thereto
or materially impair the operations of the Company; and (c) those that have
otherwise arisen in the ordinary course of business, none of which are material.
Except as set forth in Schedule 2.15, the Company is in compliance with all
material terms of each lease to which it is a party or is otherwise bound.

 

2.16    Obligations to Related Parties. Except as set forth on Schedule 2.15,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). Except as set forth on Schedule 2.16, none of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 



10

 

 

2.17    Material Changes. Except as set forth in Schedule 2.17, since the date
of the latest audited financial statements included within the SEC Reports (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to generally accepted
accounting principles or required to be disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the SEC any request for confidential
treatment of information.

 

2.18    Sarbanes-Oxley. The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 

2.19    No General Solicitation. None of the Company, its Subsidiaries, any of
their affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.

 

2.20    No Integrated Offering. Assuming the accuracy of the Subscriber
representations and warranties set forth in Article I hereunder, none of the
Company, its Subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
that is likely to cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. Except as set
forth on Schedule 2.15, none of the Company, its Subsidiaries, their affiliates
and any person acting on their behalf, have taken any action or steps referred
to in the preceding sentence that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings.

 

2.21    Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's Charter
Documents or the laws of its state of incorporation that is or could become
applicable to the Subscriber as a result of the Subscriber and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Subscriber' ownership of the Securities.

 



11

 

 

2.22    Taxes. Each of the Company and its subsidiaries has filed all U.S.
federal, state, local and foreign tax returns which are required to be filed by
each of them and all such returns are true and correct in all material respects.
The Company and each subsidiary has paid all taxes whether or not shown on such
returns or pursuant to any assessments received by any of them or by which any
of them are obligated to withhold from amounts owing to any employee, creditor
or third party. The Company and each subsidiary has properly accrued all taxes
required to be accrued and/or paid, except where the failure to accrue would not
have a Material Adverse Effect. To the knowledge of the Company, none of the tax
returns of the Company nor any of its subsidiaries is currently being audited by
any state, local or federal authorities. Neither the Company nor any subsidiary
has waived any statute of limitations with respect to taxes or agreed to any
extension of time with respect to any tax assessment or deficiency. The Company
has set aside on its books adequate provision for the payment of any unpaid
taxes.

 

2.23    Registration Rights. Except as set forth on Schedule 2.23, no person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

 

2.24    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any trading market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such trading market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements

 

2.25     Disclosure. All disclosure furnished by or on behalf of the Company to
the Subscriber in the Transaction Documents regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

 

2.26    Seniority. No indebtedness or other claim against the Company is senior
to the Debentures in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests.

 

2.27    (which is senior only as to underlying assets covered thereby) and
capital lease obligations (which is senior only as to the property covered
thereby).

 

2.28    Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 1, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscriber as contemplated hereby.

 

III.         TERMS OF SUBSCRIPTION

 

3.1      The minimum purchase that may be made by any prospective investor shall
be $50,000. Subscriptions for investment below the minimum investment may be
accepted at the discretion of the Placement Agent and the Company. The Company
and the Placement Agent each reserve the right to reject any subscription made
hereby, in whole or in part, in its sole discretion. The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Securities to
each Subscriber is a separate sale.

 



12

 

 

3.2     All funds shall be deposited in the account identified in Section 1.1
hereof.

 

3.3     Certificates representing the Debentures and the Warrants purchased by
the Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber as soon as practicable (but in no event more than five (5) Trading
Days) following the Closing at which such purchase takes place. The Subscriber
hereby authorizes and directs the Company to deliver the certificates
representing the Debentures and the Warrants purchased by the Subscriber
pursuant to this Agreement directly to the Placement Agent unless otherwise
indicated on the signature page hereto.

 

IV.          CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

4.1     The Subscriber’s obligation to purchase the Securities at the Closing at
which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

 

(a)          Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 2 hereof qualified as to materiality
shall be true and correct as of the Initial Closing at all times prior to and on
the Closing Date, except (i) to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, (ii) the
representations and warranties made by the Company in Section 2 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date; provided however, that notwithstanding the
foregoing, the Company shall only be required to update the Disclosure Schedules
by the delivery to the Subscribers by the Company of an amended Disclosure
Schedule with respect to any information that is of a material nature as of such
proposed Closing Date. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed or complied with in all material respects.

 

(b)          No Legal Order Pending. There shall not then be in effect any legal
or other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(c)          No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

 

(d)          Required Consents. The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.

 

(e)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect.

 



13

 

 

(f)          No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a trading market.

 

(g)          Blue Sky. The Company shall have completed qualification for the
Securities and the Shares under applicable Blue Sky laws.

 

(h)          Legal Opinion. The Company’s corporate counsel shall have delivered
a legal opinion addressed to the Subscribers in a form reasonably acceptable to
the Placement Agent.

 

(i)          Disclosure Schedules. The Company shall have delivered to the
Subscriber a copy of its Disclosure Schedules (or amended Disclosure Schedules)
qualifying any of the representations and warranties contained in Section 2 as
of the applicable Closing.

 

V.COVENANTS OF THE COMPANY

 

5.1     Transfer Restrictions.

 

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 promulgated
under the Securities Act, to the Company or to an affiliate of a Subscriber or
in connection with, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement, and shall have the rights of a
Subscriber under this Agreement.

 

(b)          The Subscriber agrees to the imprinting, so long as is required by
this Section 5.1, of a legend on any of the Securities, including the Shares, in
the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



14

 

 

(c)          The Subscriber understands that prior to September 2, 2011, the
Company was a “shell company” as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”). Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Securities
and the Shares) that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 unless at the time
of a proposed sale pursuant to Rule 144 the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by Section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports. As a result, the restrictive legends on certificates for
the Securities or the Shares cannot be removed except in connection with an
actual sale meeting the foregoing requirements or pursuant to an effective
registration statement.

 

(d)          Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Shares pursuant to Rule
144, or (iii) [reserved] or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). The Company shall cause its
counsel, at the Company’s expense, to issue a legal opinion to the Company’s
transfer agent promptly (but in no event later than the requisite share delivery
date set forth in the Debenture and the Warrants) if required by the Company’s
transfer to effect the removal of the legend hereunder.

 

5.2      Listing of Securities. The Company agrees, (i) if the Company applies
to have the Common Stock traded on any other trading market, it will include in
such application the shares of Common Stock and Shares, and will take such other
action as is necessary or desirable to cause the shares of Common Stock and
Shares to be listed on such other trading market as promptly as possible, and
(ii) it will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a trading market and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the trading market.

 

5.3      Reservation of Shares. The Company shall at all times while the
Debenture and Warrants are outstanding maintain a reserve from its duly
authorized shares of Common Stock of a number of shares of Common Stock
sufficient to allow for the issuance of the Shares.

 

5.4      Replacement of Securities. If any certificate or instrument evidencing
any Securities or the Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities. If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

5.5      Furnishing of Information. Until the time that no Subscriber owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as Subscriber owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to Subscriber and make publicly available in accordance with
Rule 144(c) such information as is required for the Subscribers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

 



15

 

 

5.6      Securities Laws; Publicity. Unless otherwise required by applicable
law, the Company shall, by 8:30 a.m. (New York City time) on the second trading
day immediately following the first and last Closings hereunder, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto
to the extent required by law. The Company shall not publicly disclose the name
of Subscriber, or include the name of any Subscriber in any filing with the SEC
or any regulatory agency or trading market, without the prior written consent of
Subscriber, except: (a) as required by federal securities law in connection with
the filing of final Transaction Documents (including signature pages thereto)
with the SEC and (b) to the extent such disclosure is required by law, in which
case the Company shall provide the Subscriber with prior notice of such
disclosure permitted under this clause (b).

 

5.7      Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D promulgated under
the Securities Act and to provide a copy thereof, promptly upon request of the
Subscriber. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Subscriber at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Subscriber.

 

5.8           Equal Treatment of Subscribers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.

 

5.9           Indemnification. 

 

(a)    The Company agrees to indemnify and hold harmless the Subscriber, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Indemnified Parties”) from and against ,
any and all loss, liability, damage or deficiency suffered or incurred by any
Indemnified Party by reason of any misrepresentation or breach of warranty by
the Company or, after any applicable notice and/or cure periods, nonfulfillment
of any covenant or agreement to be performed or complied with by the Company
under this Agreement, the Transaction Documents; and will promptly reimburse the
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened claim related to or arising in any
manner out of any of the foregoing, or any action or proceeding arising
therefrom (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding.

 

(b)     If for any reason (other than a final non-appealable judgment finding
any Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless, then the Company shall contribute to the amount paid or payable
by an Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Company on the one hand and the Advisor on the other,
but also the relative fault by the Company and the Indemnified Party, as well as
any relevant equitable considerations.

 



16

 

 

5.10       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other person acting on its
behalf, will provide Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Subscriber shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that Subscriber shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

5.11        Use of Proceeds. Except as set forth on Schedule 5.11 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds for: (a)
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) the redemption of any Common Stock or Common Stock equivalents
or (c) the settlement of any outstanding litigation.

 

5.12        Participation in Future Financing.

 

(a)          From the date hereof until the one year anniversary of the Final
Closing, upon any issuance by the Company or any of its Subsidiaries of Common
Stock, Common Stock equivalents (a “Subsequent Financing”), each Subscriber
shall have the right to participate in up to an amount of the Subsequent
Financing equal to 100% of the Subsequent Financing (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing.

 

(b)          At least 5 trading days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Subscriber a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Subscriber if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Subscriber, and only upon a request by such Subscriber, for a Subsequent
Financing Notice, the Company shall promptly, but no later than 1 trading day
after such request, deliver a Subsequent Financing Notice to such Subscriber.
The Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the person or persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

(c)          Any Subscriber desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the 5th trading day after all of the Subscribers have received the
Pre-Notice that the Subscriber is willing to participate in the Subsequent
Financing, the amount of the Subscriber’s participation, and that the Subscriber
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Subscriber as of such 5th trading day, such Subscriber shall be deemed to have
notified the Company that it does not elect to participate.

 

(d)          If by 5:30 p.m. (New York City time) on the 5th trading day after
all of the Subscribers have received the Pre-Notice, notifications by the
Subscribers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the persons
set forth in the Subsequent Financing Notice.

 



17

 

 

(e)          If by 5:30 p.m. (New York City time) on the 5th trading day after
all of the Subscribers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Subscribers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such
Subscriber shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum.  “Pro Rata Portion” means the ratio of (x)
the Subscription Amount of Securities purchased on the Closing Date by a
Subscriber participating under this Section 5.12 and (y) the sum of the
aggregate Subscription Amounts of Securities purchased by all Subscribers
participating under this Section 5.12.

 

(f)          The Company must provide the Subscribers with a second Subsequent
Financing Notice, and the Subscribers will again have the right of participation
set forth above in this Section 5.12, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 30 trading days after
the date of the initial Subsequent Financing Notice.

 

(g)          Notwithstanding the foregoing, this Section 5.12 shall not apply in
respect of (i) an Exempt Issuance (as defined in the Debentures and the
Warrants), or (ii) an underwritten public offering of Common Stock.

 

5.13         Most Favored Nation Provision. Until December 31, 2015, if the
Company effects a Subsequent Financing, Subscriber may elect, in its sole
discretion, to exchange all or some of the Debentures then held by Subscriber
for any securities issued in a Subsequent Financing on a $1.00 for $1.00 basis
based on the outstanding principal amount of such Debentures, along with any
liquidated damages and other amounts owing thereon, and the effective price at
which such securities are to be sold in such Subsequent Financing; provided,
however, that this Section 5.13 shall not apply with respect to (i) an Exempt
Issuance (as defined in the Debentures) or (ii) an underwritten public offering
of Common Stock.

 

VI.          MISCELLANEOUS

 

6.1       Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile or by electronic communication at or
prior to 5:30 p.m. (New York City time) on a day in which the New York Stock
Exchange is open for trading (a “Trading Day”), (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic communication on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be addressed as follows:

 

if to the Company, to it at:

Protea Biosciences Group, Inc.

955 Hartman Run Road

Morgantown, WV 26507

Attn: Stephen C. Turner, CEO

 



18

 

 

With a copy to (which shall not constitute notice):

 

CKR Law

1330 Avenue of the Americas, 35th Floor

New York, NY 10019

Attn: Barrett S. DiPaolo, Esq.

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

 

Robinson Brog Leinwand Greene Genovese & Gluck P.C.

875 3rd Avenue, 9th Floor

New York, NY 10022
Attn: David E. Danovitch, Esq.

 

if to the Escrow Agent, to it at:

 

Signature Bank

261 Madison Ave.

New York, NY 10016

Attn: Cliff Broder, Group Director and Senior Vice President

Fax: 646-822-1359

 

6.2      Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.3      This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Subscriber (other
than by merger). Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents

 

6.4      The Transaction Documents, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 



19

 

 

6.5      Upon the execution and delivery of this Agreement by the Subscriber and
the Company, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Securities as herein provided, subject, however,
to the right hereby reserved by the Company to enter into the same agreements
with other Subscriber and to reject any subscription, in whole or in part,
provided the Company returns to Subscriber any funds paid by Subscriber with
respect to such rejected subscription or portion thereof, without interest or
deduction.

 

6.6      All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

6.7      In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

6.8      The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

6.9      It is agreed that a waiver by either party of a breach of any provision
of this Agreement shall not operate, or be construed, as a waiver of any
subsequent breach by that same party.

 

6.10    The Company agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

6.11    This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 



20

 

 

6.12    Nothing in this Agreement shall create or be deemed to create any rights
in any person or entity not a party to this Agreement.

 

6.13    In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

6.14    Acknowledgment Regarding Subscriber’s Trading Activity. The Company
further understands and acknowledges that (a) Subscriber may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Shares deliverable with respect to Securities are being determined, and (b)
such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

21

 

 

To subscribe for the Debentures and Warrants

to Purchase Shares of Common Stock in the private offering of

 

PROTEA BIOSCIENCES GROUP, INC.

 

1.Date and Fill the face amount and aggregate purchase price of 20% original
issue discount unsecured convertible debentures (the “Debentures”), initially
convertible into shares of the Company’s common stock par value $0.001 per share
(the “Common Stock”) at a conversion price equal to $0.25, and (b) a three-year
warrant (the “Warrant”, and together with the Debentures, collectively, the
“Securities”) to purchase such number of shares of Common Stock of the Company
equal to 75% of the number of shares of Common Stock initially issuable upon
conversion of the Debentures in this Offering at an exercise price equal 30%
(thirty) percent premium to conversion price, subject to adjustment thereunder
(the “Exercise Price”), the “Securities” being subscribed for and Complete and
Sign the Signature Page included in this Subscription Agreement.

2.Initial the Accredited Investor Certification attached to this Subscription
Agreement.

3.Complete and Sign the Signature Page attached to this Subscription Agreement.
NOTICE: Please note that by executing the attached Subscription Agreement, you
will be deemed to have executed the Debenture and have agreed to the terms of
the Warrant (collectively the “Transaction Documents”), each of which are
attached to the Subscription Agreement, and will be treated for all purposes as
if you did sign and agree to, as applicable, each such Transaction Document even
though you may not have physically signed the signature pages to such documents.

4.Complete and Return the attached Investor Questionnaire and, if applicable,
Wire Transfer Authorization attached to this Subscription Agreement.

5.Return all forms to your Account Executive and then send all signed original
documents with a check (if applicable) to:

Laidlaw & Company (UK) Ltd.

546 Fifth Avenue, 5th Floor

New York, NY 10036

 

6.Please make your subscription payment payable to the order of “Signature Bank,
as Escrow Agent for Protea Biosciences Group, Inc.” Account No.
[                  ]

For wiring funds directly to the escrow account, use the following instructions:

 

22

 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act    What is money laundering?    How big is the problem and
why is it important?

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs. To help you understand these efforts, we want to provide
you with some information about money laundering and our steps to implement the
USA PATRIOT Act.

 

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.   As part
of our required program, we may ask you to provide various identification
documents or other information. Until you provide the information or documents
we need, we may not be able to effect any transactions for you.

 



23

 

 

PROTEA BIOSCIENCES GROUP, INC.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

AGGREGATE FACE AMOUNT OF THE DEBENTURE = $_________

 

AGGREGATE PURCHASE PRICE OF THE DEBENTURE = $_________ (the “Purchase Price”, or
80% of the Aggregate Face Amount of the Debenture being purchased) (NOTE: to be
completed by the Purchaser)

 

Date (NOTE: To be completed by the Purchaser): __________________, 2015

 



If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

            Print Name(s)   Social Security Number(s)               Print
Name(s)   Social Security Number(s)               Signature of Purchaser  
Signature of Co-Purchaser (if applicable):               Address:              
        Date                      

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

                Federal Taxpayer     Name of Partnership,  

Identification Number

    Corporation, Limited         Liability Company or Trust                  
By:           Name:   State of Organization     Title:                  
Address:                                 Date            

 

AGREED AND ACCEPTED:

 

PROTEA BIOSCIENCES GROUP, INC.

 

By:           Name:   Date  

Title:

   

 



 

 

 

FORM OF INVESTOR QUESTIONNAIRE

 

PROTEA BIOSCIENCES GROUP, INC.

 

For Individual Investors Only

 

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

Initial _______   I certify that I have a “net worth” of at least $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse. For purposes of calculating net worth under this
paragraph, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this Subscription Agreement, other
than as a result of the acquisition of the primary residence, the amount of such
excess shall be included as a liability.       Initial _______   I certify that
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______   The undersigned certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet either of the criteria for Individual Investors, above.      
Initial _______   The undersigned certifies that it is a partnership,
corporation, limited liability company or business trust that has total assets
of at least $5 million and was not formed for the purpose of investing in
Company.       Initial _______   The undersigned certifies that it is an
employee benefit plan whose investment decision is made by a plan fiduciary (as
defined in ERISA §3(21)) that is a bank, savings and loan association, insurance
company or registered investment adviser.       Initial _______   The
undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.       Initial
_______   The undersigned certifies that it is a self-directed employee benefit
plan whose investment decisions are made solely by persons who meet either of
the criteria for Individual Investors, above.       Initial _______   The
undersigned certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 

 

 

 

 

Initial _______   The undersigned certifies that it is a broker-dealer
registered pursuant to §15 of the Securities Exchange Act of 1934.       Initial
_______   The undersigned certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in Company.       Initial
_______   The undersigned certifies that it is a trust with total assets of at
least $5,000,000, not formed for the specific purpose of investing in Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.       Initial _______   The undersigned
certifies that it is a plan established and maintained by a state or its
political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.  
    Initial _______   The undersigned certifies that it is an insurance company
as defined in §2(a)(13) of the Securities Act of 1933, as amended, or a
registered investment company.

 

 

 

PROTEA BIOSCIENCES GROUP, INC.

Investor Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

EXACT Purchaser Name(s) in which securities are to be issued:



________________________________________________________________________

 

Individual executing Profile or Trustee:

_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

Date of Birth: _________________   Marital Status: _________________

 

Joint Party Date of Birth:_________________

 

Investment Experience (Years): ___________

 

Annual Income: _________________

 

Liquid Net Worth:_____________

 

Net Worth: ________________

 



Investment Objectives (circle one or more):   Long Term Capital Appreciation,
Short Term Trading, Businessman’s Risk, Income, Safety of Principal, Tax Exempt
Income or other



 

Home Street Address:
________________________________________________________________________

 

Home City, State & Zip Code:
________________________________________________________________________

 

Home Phone: ________________________ Home Fax: _____________________

 

Home Email: _______________________________

 

Employer:
________________________________________________________________________

 

Employer Street Address:
________________________________________________________________________

 

Employer City, State & Zip Code:
________________________________________________________________________

 

Bus. Phone: __________________________ Bus. Fax: _______________________

 

Bus. Email: ________________________________

 

Type of Business:
________________________________________________________________________

 

LAIDLAW Account Executive / Outside Broker/Dealer:
_______________________________________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 

 

 

 

Section B – Entity Purchaser Information

 

EXACT Purchaser Name(s) in which securities are to be issued:
________________________________________________________________________

 

Authorized Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

Investment Experience (Years): ___________

Annual Income: _______________

 

Net Worth: ________________

 

Was the Trust formed for the specific purpose of purchasing the Units?

 

¨ Yes  ¨ No

 

Principal Purpose (Trust)______________________________________

 

Type of Business: ________________________________________________________

 



Investment Objectives (circle one or more):   Long Term Capital Appreciation,
Short Term Trading, Businessman’s Risk, Income, Safety of Principal, Tax Exempt
Income or other

 



Street Address:
________________________________________________________________________

 

City, State & Zip Code:
________________________________________________________________________

 

Phone: ________________________                    Fax: ________________________

 

Email: __________________________

 

Laidlaw Account Executive / Outside Broker/Dealer:



_______________________________________________________

 

 

 

 

Section C – Form of Payment – Check or Wire Transfer

 

____Check payable to “SIGNATURE BANK, AS ESCROW AGENT FOR PROTEA BIOSCIENCES
GROUP, INC.

 

____Wire funds from my outside account according to the “To subscribe for the
Debentures and Warrants to Purchase Shares of Common Stock in the private
offering of PROTEA BIOSCIENCES GROUP, INC.”

 

____Wire funds from my LAIDLAW Account – See following page

 

____The funds for this investment are rolled over, tax deferred from
____________________ within the Allowed 60-day window

 

Section D – Purchaser Instructions for Payments of any Dividends

 

     ¨Please make any dividend and any other payment checks pursuant to the
Units to “Sterne Agee & Leach Inc. c/f ____________________[Insert Client Name]”
and deliver such checks to Laidlaw so that they may deposit them into my Laidlaw
brokerage account

 

     ¨Please make out any dividend and any other payment checks pursuant to the
Units in the registered name of the Purchaser set forth in the signature page to
the Subscription Agreement for the Units and mail such checks to me at the
address specified in such signature page.

 

Section E – Securities Delivery Instructions (check one)

 

____Please deliver my securities to Laidlaw for deposit into my brokerage
account.

 

____Please deliver my securities to the address listed in the above Investor
Questionnaire.

 

____Please deliver my securities to the below address:

______________________________________

______________________________________

______________________________________

______________________________________

 



Purchaser Signature(s)     Date   

 

Joint Purchaser Signature (if applicable):     Date   

 

 

 

 

Wire Transfer Authorization

 

TO:OPERATIONS MANAGER

LAIDLAW & CO. (UK) LTD.

 

RE:Client Wire Transfer Authorization

PROTEA BIOSCIENCES GROUP, INC.

 

DATE:    ________________

 



 

 

This memorandum authorizes the transfer of the following listed funds from my
LAIDLAW Brokerage Account as follows:

 

LAIDLAW Brokerage Account #        ______________________

 

Wire Amount                                          $______________________

 

  REFERENCE:           PURCHASER'S LEGAL NAME                 TAX ID NUMBER    
            PURCHASER'S ADDRESS               FBO:    

 

Signature:           Signature:       (Joint Signature)  

 

 

 

 

Exhibit A

 

Portions of the following Exhibit are an excerpt of the information contained in
the Company’s Annual Report on Form 10-K for the fiscal year ended March 31,
2014 as filed with the Securities and Exchange Commission (the “Form 10-K”). As
such, this Exhibit is qualified in its entirety by the more detailed information
regarding the Company’s business and financial conditions as set forth in the
Form 10-K. In addition, investors are advised that the information in this
Exhibit has not been updated since the filing of the Form 10-K. Investors should
review the Company’s financial statements and other information set forth in the
Form 10-K and subsequent periodic reports including Forms 10-Q and 8-K filed
with the Securities and Exchange Commission, as well as the Disclosure Schedules
to the Transaction Documents. You are encouraged to seek the advice of your
attorney, tax consultant, and business advisor with respect to the legal, tax,
and business aspects of an investment in the Securities.

 

RISK FACTORS

 

Our business is subject to many risks and uncertainties, which may affect our
future financial performance. If any of the events or circumstances described
below occur, our business and financial performance could be adversely affected,
our actual results could differ materially from our expectations, and the price
of our stock could decline. The risks and uncertainties discussed below are not
the only ones we face. There may be additional risks and uncertainties not
currently known to us or that we currently do not believe are material that may
adversely affect our business and financial performance. You should carefully
consider the risks described below, together with all other information included
in this prospectus including our financial statements and related notes, before
making an investment decision. The statements contained in this prospectus that
are not historic facts are forward-looking statements that are subject to risks
and uncertainties that could cause actual results to differ materially from
those set forth in or implied by forward-looking statements. If any of the
following risks actually occurs, our business, financial condition or results of
operations could be harmed. In that case, the trading price of our common stock
could decline, and investors in our securities may lose all or part of their
investment.

 

Risks Related to Our Business

 

We are an emerging growth company with a limited operating history and limited
sales to date.

 

The Company is subject to all of the risks inherent in the establishment of an
emerging growth company, including the absence of an operating history, and the
risk that we may be unable to successfully develop, manufacture and sell our
products. There can be no assurance that the Company will be able to execute its
business plan, including without limitation the Company’s plans to develop, then
manufacture, market and sell, its technologies, products and services. The
Company has engaged in limited manufacturing operations to date, and although
the Company believes that its plans to conduct manufacturing of its products
internally will work, there is no assurance that this will be the case. The
Company began to sell products and services in the fourth quarter of 2007, and
sales to date are limited. There can be no assurance that the Company’s sales
projections and marketing plans will be achieved as anticipated and planned. It
is likely that losses will be incurred during the early stages of operations.
The Company believes that its future success will depend on its ability to
develop and introduce its instruments and services for mass spec molecular
imaging, to meet a wide range of customer needs and achieve market acceptance.
The Company cannot assure prospective investors that it will be able to
successfully develop and market its products or that it will recover the initial
investment that must be made to develop and market such products.

 



A-1

 

 

We have incurred net losses since inception.

 

We incurred a net loss of $11,474,770 and $11,417,670 for the fiscal years ended
December 31, 2014 and 2013, respectively, and net losses of $69,867,118 since
inception. The opinion of our independent registered public accountants on our
audited financial statements as of and for the year ended December 31, 2014
contains an explanatory paragraph regarding substantial doubt about our ability
to continue as a going concern. Our ability to continue as a going concern is
dependent upon raising capital from financing transactions. To stay in business,
we will need to raise additional capital through public or private sales of our
securities, debt financing or short-term bank loans, or a combination of the
foregoing. We can provide no assurance as to whether our capital raising efforts
will be successful or as to when, or if, we will be profitable in the future.
Even if the Company achieves profitability, it may not be able to sustain such
profitability.

 

Issuance of Common Stock to fund our operations or upon the exercise of
outstanding warrants and options may dilute your investment.

 

We have been operating at a loss since inception and our working capital
requirements continue to be significant. We have been supporting our business
through the sale of debt and equity since inception. We will need additional
funding for developing products and services, increasing our sales and marketing
capabilities, technologies and assets, as well as for working capital
requirements and other operating and general corporate purposes. Our working
capital requirements depend and will continue to depend on numerous factors,
including the timing of revenues, the expense involved in development of our
products, and capital improvements. If we are unable to generate sufficient
revenue and cash flow from operations, we will need to seek additional equity or
debt financing to provide the capital required to maintain or expand our
operations, which may have the effect of diluting our existing stockholders or
restricting our ability to run our business.

 

There can be no assurance that we will be able to raise sufficient additional
capital on acceptable terms, or at all. If such financing is not available on
satisfactory terms, or is not available at all, we may be required to delay,
scale back or eliminate the development of business opportunities and our
operations and financial condition may be materially adversely affected. Debt
financing, if obtained, may involve agreements that include covenants limiting
or restricting our ability to take specific actions, such as incurring
additional debt, could increase our expenses and require that our assets be
provided as a security for such debt. Debt financing would also be required to
be repaid regardless of our operating results. Equity financing, if obtained,
could result in dilution to our then existing stockholders. As of the date of
this filing, we have warrants to purchase an aggregate of 53,167,193 shares of
Common Stock issued and outstanding. The Company also has reserved an aggregate
of 4,150,000 shares of Common Stock for issuance under its 2002 Equity Incentive
Plan (the “2002 Plan”) and 5,000,000 shares of Common Stock have been reserved
for issuance under the Company’s 2013 Equity Incentive Plan (the “2013 Plan”).
As of the date of this filing, options to purchase an aggregate of 7,019,750
shares of Common Stock have been granted and are outstanding under the 2002 Plan
and the 2013 Plan, collectively. The Company has 3,387,725 shares of the
Preferred Stock outstanding which is potentially convertible into 27,525,344
shares of Common Stock.

 



A-2

 

 

We depend on the pharmaceutical and biotechnology industries.

 

Over the past several years, some areas of our businesses have grown
significantly as a result of an increase in the sales of our bioanalytical
instrument platform known as “LAESI®” and the increase in pharmaceutical,
academic and clinical research laboratory outsourcing of their clinical drug
research support activities. We believe that, due to the significant investment
in facilities and personnel required to support drug development,
pharmaceutical, academic and clinical research laboratories look to purchase our
bioanalytical instrument platforms and solutions technology to meet and
administer their drug research requirements. Our revenues depend greatly on the
expenditures made by these pharmaceutical and academic/clinical research
laboratory companies in research and development. In some instances, companies
in these industries are reliant on their ability to raise capital in order to
fund their research and development projects. Accordingly, economic factors and
industry trends that affect our clients in these industries also affect our
business. If companies in these industries were to reduce the number of research
and development projects they conduct or outsource, our business could be
materially adversely affected.

 

Changes in government regulation or in practices relating to the pharmaceutical
industry could change the need for the services we provide.

 

Governmental agencies throughout the world, but particularly in the United
States, strictly regulate the drug development process. Changes in regulation,
such as regulatory submissions to meet the internal research and development
standards of pharmaceutical research, a relaxation in existing regulatory
requirements, the introduction of simplified drug approval procedures or an
increase in regulatory requirements that we may have difficulty satisfying or
that make our services less competitive, could substantially change the demand
for our services. Also, if the government increases efforts to contain drug
costs and pharmaceutical companies profits from new drugs, our customers may
spend less, or reduce their growth in spending on research and development.

 

We may be affected by health care reform.

 

In March 2010, the United States Congress enacted the Patient Protection and
Affordable Care Act (“PPACA”) which is intended over time to expand health
insurance coverage and impose health industry cost containment measures.  PPACA
legislation and the accompanying regulations may significantly impact the
pharmaceutical and biotechnology industries as it is implemented over the next
several years.  In addition, the U.S. Congress, various state legislatures and
European and Asian governments may consider various types of health care reform
in order to control growing health care costs. We are unable to predict what
legislative proposals will be adopted in the future, if any.

 



A-3

 

 

Implementation of health care reform legislation may have certain benefits but
also may contain costs that could limit the profits that can be made from the
development of new drugs. This could adversely affect research and development
expenditures by pharmaceutical and biotechnology companies, which could in turn
decrease the business opportunities available to us both in the United States
and abroad. In addition, new laws or regulations may create a risk of liability,
increase our costs or limit our service offerings.

 

A reduction in research and development budgets at pharmaceutical companies and
clinical research institutions may adversely affect our business.

 

Our customers include researchers at pharmaceutical companies and
academic/clinical research laboratory institutions. Our ability to continue to
grow and win new business is dependent in large part upon the ability and
willingness of the pharmaceutical and biotechnology industries to continue to
spend on research and development and to outsource their product equipment and
service needs. Fluctuations in the research and development budgets of these
researchers and their organizations could have a significant effect on the
demand for our products and services. Research and development budgets fluctuate
due to changes in available resources, mergers of pharmaceutical companies and
spending priorities and institutional budgetary policies of academic/ clinical
research organizations. Our business could be adversely affected by any
significant decrease in life sciences research and development expenditures by
pharmaceutical and academic/ clinical research companies. Similarly, economic
factors and industry trends that affect our clients in these industries also
affect our business.

 

We rely on a limited number of key customers, the importance of which may vary
dramatically from year to year, and a loss of one or more of these key customers
may adversely affect our operating results.

 

Five customers accounted for approximately 42% of our gross revenue in fiscal
2014 and five customers accounted for approximately 53% of our gross revenues in
fiscal 2013. The loss of a significant amount of business from one of our major
customers would materially and adversely affect our results of operations until
such time, if ever, as we are able to replace the lost business. Significant
clients or projects in any one period may not continue to be significant clients
or projects in other periods. In any given year, there is a possibility that a
single pharmaceutical or academic/ clinical research laboratory company may
account for 5% or more of our gross revenue or that our business may be
dependent on one or more large projects. To the extent that we are dependent on
any single customer, we are subject to the risks faced by that customer to the
extent that such risks impede the customer's ability to stay in business and
make timely payments to us.

 

We may bear financial risk if we underprice our contracts or overrun cost
estimates.

 

Since some of our contracts are structured as fixed price or fee-for-service, we
bear the financial risk if we initially underprice our contracts or otherwise
overrun our cost estimates. Such underpricing or significant cost overruns could
have a material adverse effect on our business, results of operations, financial
condition, and cash flows.

 



A-4

 

 

A default in our credit facility could materially and adversely affect our
operating results and our financial condition. 

 

The Company has an outstanding line of credit with United Bank. This credit
facility requires us to adhere to certain contractual covenants. If there were
an event of default under our credit facility that was not cured or waived, the
lenders of the defaulted debt could cause all amounts outstanding with respect
to that debt to be due and payable immediately. We cannot assure that our assets
or cash flow would be sufficient to fully repay borrowings under the credit
facility, either upon maturity or if accelerated, upon an event of default, or
that we would be able to refinance or restructure the payments becoming due on
the credit facility. Please see Note 4, Bank Line of Credit, for additional
detail regarding our credit facility.

 

We might incur expense to develop products that are never successfully
commercialized.

 

We have incurred and expect to continue to incur research and development and
other expenses in connection with our products business. The potential products
to which we devote resources might never be successfully developed or
commercialized by us for numerous reasons, including:

 

  · inability to develop products that address our customers’ needs;



  · competitive products with superior performance;



  · patent conflicts or unenforceable intellectual property rights;



  · demand for the particular product; and



  · other factors that could make the product uneconomical; and



  · termination of pre-existing license agreements.

 

Incurring expenses for a potential product that is not successfully developed
and/or commercialized could have a material adverse effect on our business,
financial condition, prospects and stock price.

 

Our business uses biological and hazardous materials, which could injure people
or violate laws, resulting in liability that could adversely impact our
financial condition and business.

 

Our activities involve the controlled use of potentially harmful biological
materials, as well as hazardous materials and chemicals. We cannot completely
eliminate the risk of accidental contamination or injury from the use, storage,
handling or disposal of these materials. In the event of contamination or
injury, we could be held liable for damages that result, and any liability could
exceed our insurance coverage and ability to pay. Any contamination or injury
could also damage our reputation, which is critical to getting new business. In
addition, we are subject to federal, state and local laws and regulations
governing the use, storage, handling and disposal of these materials and
specified waste products. The cost of compliance with these laws and regulations
is significant and if changes are made to impose additional requirements, these
costs could increase and have an adverse impact on our financial condition and
results of operations.

 



A-5

 

 

Hardware or software failures, delays in the operations of our computer and
communications systems or the failure to implement system enhancements could
harm our business.

 

Our success depends on the efficient and uninterrupted operation of our computer
and communications systems. A failure of our network or data gathering
procedures could impede the processing of data, delivery of databases and
services, client orders and day-to-day management of our business and could
result in the corruption or loss of data. While all of our operations have
disaster recovery plans in place, they might not adequately protect us. Despite
any precautions we take, damage from fire, floods, hurricanes, power loss,
telecommunications failures, computer viruses, break-ins and similar events at
our computer facilities could result in interruptions in the flow of data to our
servers and from our servers to our clients. In addition, any failure by our
computer environment to provide our required data communications capacity could
result in interruptions in our service. In the event of a delay in the delivery
of data, we could be required to transfer our data collection operations to an
alternative provider of server hosting services. Such a transfer could result in
delays in our ability to deliver our products and services to our clients.
Additionally, significant delays in the planned delivery of system enhancements,
improvements and inadequate performance of the systems once they are completed
could damage our reputation and harm our business. Finally, long-term
disruptions in the infrastructure caused by events such as natural disasters,
the outbreak of war, the escalation of hostilities and acts of terrorism,
particularly involving cities in which we have offices, could adversely affect
our businesses. Although we carry property and business interruption insurance,
our coverage might not be adequate to compensate us for all losses that may
occur.

 

We rely on third parties for important services.

 

We depend on third parties to provide us with services critical to our business.
The failure of any of these third parties to adequately provide the needed
services including, without limitation, licensed intellectual property rights,
could have a material adverse effect on our business.

 

We license a significant portion of our Intellectual Property from third
parties; if the Company fails to remain in compliance with these agreements the
Company’s business may be adversely affected.

 

The Company has entered into a number of technology license agreements with
various universities for the exclusive use of a significant portion of the
patent-based intellectual property that the Company uses. While the Company is
currently in compliance with the respective terms of these agreements, if there
be one or more breaches thereunder, such as the failure to pay the applicable
royalties, and one or more of these agreements are terminated, the Company will
not be able to use such technology and the Company’s business may be adversely
affected.

 

We may be unable to obtain or maintain patent or other intellectual property
protection for any products or processes that we may develop.

 

The Company faces risks and uncertainties related to intellectual property
rights. The Company may be unable to obtain or maintain its patents or other
intellectual property protection for any products or processes that it may
develop; third parties may obtain patents covering the manufacture, use or sale
of these products or processes which may prevent the Company from
commercializing its technology; or any patents that the Company may obtain may
not prevent other companies from competing with it by designing their products
or conducting their activities so as to avoid the coverage of the Company’s
patents.

 



A-6

 

 

Since patent applications in the U.S. are maintained in secrecy for at least
portions of their pendency periods (published on U.S. patent issuance or, if
earlier, 18 months from earliest filing date for most applications) and since
other publication of discoveries in the scientific or patent literature often
lags behind actual discoveries, we cannot be certain that we are the first to
make the inventions to be covered by our patent applications. The patent
position of biopharmaceutical firms generally is highly uncertain and involves
complex legal and factual questions. The U.S. Patent and Trademark Office has
not established a consistent policy regarding the breadth of claims that it will
allow in biotechnology patents.

 

Proceedings to obtain, enforce or defend patents and to defend against charges
of infringement are time consuming and expensive activities, and it is possible
that the Company could become involved in such proceedings. Unfavorable outcomes
in these proceedings could limit the Company’s activities and any patent rights
that the Company may obtain, which could adversely affect its business or
financial condition. Even if such proceedings ultimately are determined to be
without merit, they can be expensive and distracting for the Company’s
operations and personnel.

 

In addition, the Company’s success will depend in part on the ability of the
Company to preserve its trade secrets. The Company cannot ensure investors that
the obligations to maintain the confidentiality of trade secrets or proprietary
information will not wrongfully be breached by employees, consultants, advisors
or others or that the Company’s trade secrets or proprietary know how will not
otherwise become known or be independently developed by competitors in such a
manner that the Company has no legal recourse.

 

We are in a highly competitive market.

 

The Company is engaged in the highly competitive field of biotechnology.
Competition from numerous existing biotechnology companies and others entering
the proteomics field is intense and expected to increase. Many of these
companies are larger, more established and recognized in the marketplace, and/or
have substantially greater financial and business resources than the Company.
Moreover, competitors who are able to develop and to commence commercial sales
of their products before the Company could do so enjoy a significant competitive
advantage. Likewise, innovations by competitors could cause the Company’s
products or services to become obsolete or less attractive in the marketplace,
adversely affecting sales and/or sales projections. The Company cannot assure
investors that its technology will enable it to compete successfully in the
future.

 

We may expand our business through acquisitions.

 

We occasionally review acquisition candidates. Factors which may affect our
ability to grow successfully through acquisitions include: 

  · inability to obtain financing;

 



A-7

 

 

  · difficulties and expenses in connection with integrating the acquired
companies and achieving the expected benefits;



  · diversion of management’s attention from current operations;



  · the possibility that we may be adversely affected by risk factors facing the
acquired companies;



  · acquisitions could be dilutive to earnings, or in the event of acquisitions
made through the issuance of our Common Stock to the shareholders of the
acquired company, dilutive to the percentage of ownership of our existing
stockholders;



  · potential losses resulting from undiscovered liabilities of acquired
companies not covered by the indemnification we may obtain from the seller; and



  · loss of key employees of the acquired companies.

 

We are dependent on certain key personnel.

 

The success of the Company is dependent to a significant degree upon the skill
and experience of its founders and other key personnel including Stephen Turner,
Matthew Powell, Greg Kilby, Edward Hughes, Steve O’Loughlin and others. The loss
of the services of any of these individuals would adversely affect the Company’s
business. Although the Company has obtained key man life insurance policies on
Mr. Turner, its President and CEO, there is no assurance that policy proceeds
would cover all potential costs or operational challenges that would result from
the loss of services from Mr. Turner and in any event such policy would not
cover the lives or loss of these other individuals. The Company cannot assure
prospective investors that it would be able to find adequate replacements for
these key individuals. In addition, the Company believes that its future success
will depend in large part upon its continued ability to attract and retain
highly skilled employees, who are in great demand.

 

We are developing products in a rapidly evolving field and there are no
assurances that the results of our research and development efforts will not be
rendered obsolete by the research efforts and technological activities of
others.

 

The bioanalytics field in which the Company is developing products is rapidly
evolving. The Company cannot assure prospective investors that any results of
the Company’s research and development efforts will not be rendered obsolete by
the research efforts and technological activities of others, including the
efforts and activities of governments, major research facilities, and large
multinational corporations. While the Company believes that its initial efforts
to develop its bioanalytics technology platform have been successful thus far,
there can be no assurance that the Company will be able to successfully expand
its operations in the future, to commercialize, market and sell products and
services at projected levels, or to fully develop the technology in a timely and
successful manner.

 

There is no assurance that the Company’s manufacturing plans will be successful.

 

The Company employs internal and contract manufacturing. There is no assurance
that the Company’s manufacturing plans will be successful. While the Company has
a quality assurance program for its products, there nonetheless is inherent in
any manufacturing process the risk of product defects or manufacturing problems
that could result in potential liability for product liability risks.

 



A-8

 

 

Sale of European Subsidiary

 

As described in greater detail under in the “Business” and “Certain
Relationships and Related Transactions” section below, on December 12, 2014 the
Company completed the sale of 100% of the issued and outstanding capital stock
of ProteaBio Europe SAS (“Protea Europe”), a wholly-owned subsidiary of Protea
Biosciences, Inc., the Company’s wholly owned subsidiary, to AzurRx BioPharma,
Inc. (the “Buyer”) pursuant to the terms and conditions of a Stock Purchase and
Sale Agreement (the “SPA”), dated as of May 21, 2014 (such transaction, the
“Sale”). Effective upon the closing of the Sale, Thijs Spoor, a former director
of the Company, was appointed to serve as a director and the Executive Chairman
of the Buyer. While the Board did not establish a special committee to evaluate
the fairness of this related party transaction or obtain a fairness opinion, the
Board nevertheless believes that the terms of the transaction are no less
favorable to the Company and its shareholders than such terms that would have
been obtained from an unaffiliated third party.

 

In connection with the consummation of the Sale, the Company received $300,000,
inclusive of the forgiveness of a $100,000 Company note. While the SPA
contemplates certain contingent payments to the Company, there can be no
assurance that the Company will ever recoup its $4 million investment in Protea
Europe.

 

Unfavorable general economic conditions may materially adversely affect our
business.

 

While it is difficult for us to predict the impact of general economic
conditions on our business, these conditions could reduce customer demand for
some of our products or services, which could cause our revenue to decline.
Also, our customers that are especially reliant on the credit and capital
markets, may not be able to obtain adequate access to credit or equity funding,
which could affect their ability to make timely payments to us. Moreover, we
rely on obtaining additional capital and/or additional funding to provide
working capital to support our operations. We regularly evaluate alternative
financing sources. Further changes in the commercial capital markets or in the
financial stability of our investors and creditors may impact the ability of our
investors and creditors to provide additional financing. In addition, the
financial condition of our credit facility providers, which is beyond our
control, may adversely change. Any decrease in our access to borrowings under
our credit facility, tightening of lending standards and other changes to our
sources of liquidity could adversely impact our ability to obtain the financing
we need to continue operating the business in our current manner. For these
reasons, among others, if the economic conditions stagnate or decline, our
operating results and financial condition could be adversely affected.

 



A-9

 

 

Risks Relating to Ownership of Our Securities

 

We may not have sufficient authorized shares of Common Stock

 

We are authorized to issue 250,000,000 shares of Common Stock of which shares
66,588,600 are currently issued and outstanding. After giving effect to the
issuances of the shares of Common Stock underlying outstanding Preferred Stock,
warrants and options (as described herein) and all other Common Stock
equivalents, there would be, on a fully diluted basis, approximately 84,834,000
issued and outstanding shares of Common Stock. While we have covenanted to
always reserve sufficient shares of Common Stock to meet the Company’s
obligations under outstanding warrants and Preferred Stock, there is no
assurance the Company will be able to do so. The Company obtained written
consent from a majority of the Company’s stockholders to authorize the Company’s
Board of Directors to file a certificate of amendment to the Company’s
certificate of incorporation with the Secretary of State of Delaware to increase
the total authorized number of shares of the Company’s Common Stock from
200,000,000 to 250,000,000 within twelve months of September 4, 2014.
Nevertheless, if the Company fails to deliver the requisite number of shares of
Common Stock upon conversion of Preferred Stock and/or the exercise of the
warrants, it may face substantial monetary penalties.

 

There is no active public trading market for our Common Stock and we cannot
assure you that an active trading market will develop in the near future.

 

Our Common Stock is quoted under the symbol “PRGB” in the over-the-counter
markets, including the OTC Markets tier of the OTC Markets Group, Inc. ; however
it is not listed on any stock, exchange and there is currently very limited
trading in our securities. We cannot assure you that an active trading market
for our Common Stock will develop in the future due to a number of factors,
including the fact that we are a small company that is relatively unknown to
stock analysts, stock brokers, institutional investors and others in the
investment community that generate or influence sales volume, and that even if
we came to the attention of such persons, they tend to be risk-averse and would
be reluctant to follow an unproven company such as ours or purchase or recommend
the purchase of our shares until such time as we became more seasoned and
viable. There may be periods of several days or more when trading activity in
our shares is minimal or non-existent, as compared to a seasoned issuer which
has a large and steady volume of trading activity that will generally support
continuous sales. We cannot give you any assurance that an active public trading
market for our Common Stock will develop or be sustained. You may not be able to
liquidate your shares quickly or at the market price if trading in our Common
Stock is not active.

 

There is limited liquidity on the OTC Markets which may result in stock price
volatility and inaccurate quote information.

 

OTC Markets is a significantly more limited trading market than the New York
Stock Exchange or The NASDAQ Stock Market, which may result in a less liquid
market available for existing and potential stockholders to trade shares of our
Common Stock, could depress the trading price of our Common Stock and could have
a long-term adverse impact on our ability to raise capital in the future. When
fewer shares of a security are being traded on the OTC Markets, volatility of
prices may increase and price movement may outpace the ability to deliver
accurate quote information. Due to lower trading volumes in shares of our Common
Stock, there may be a lower likelihood of one’s orders for shares of our Common
Stock being executed, and current prices may differ significantly from the price
one was quoted at the time of order entry. Future trading volume may be limited
by the fact that many major institutional investment funds, including mutual
funds, as well as individual investors follow a policy of not investing in OTC
Markets stocks and certain major brokerage firms restrict their brokers from
recommending OTC Markets stocks because they are considered speculative,
volatile and thinly traded.

 



A-10

 

 

Our share price could be volatile and our trading volume may fluctuate
substantially.

 

The market price of our common shares may experience volatility. Many factors
could have a significant impact on the future price of our common shares,
including:

 

  · our failure to successfully implement our business objectives;



  · compliance with ongoing regulatory requirements;



  · market acceptance of our products;



  · technological innovations, new commercial products or drug discovery efforts
and clinical activities by us or our competitors;



  · changes in government regulations;



  · general economic conditions and other external factors;



  · actual or anticipated fluctuations in our quarterly financial and operating
results;



  · the degree of trading liquidity in our common shares; and



  · our ability to meet the minimum standards required for remaining listed on
the OTC Markets.

 

These factors also include ones beyond our control, such as market conditions
within our industry and changes in pharmaceutical and biotechnology industries.
In addition, in recent years, the stock market has experienced significant price
and volume fluctuations. The stock market, and in particular the market for
pharmaceutical and biotechnology company stocks, has also experienced
significant decreases in value in the past. This volatility and valuation
decline has affected the market prices of securities issued by many companies,
often for reasons unrelated to their operating performance, and might adversely
affect the price of our Common Stock.

 

Our Common Shares are a penny stock. Trading of our Common Shares may be
restricted by the SEC’s penny stock regulations and the FINRA’s sales practice
requirements, which may limit a shareholder’s ability to buy and sell our common
shares.

 

Our common shares are deemed to be a penny stock. The Securities and Exchange
Commission has adopted Rule 15g-9 which generally defines “penny stock” to be
any equity security that has a market price (as defined) less than $5.00 per
share subject to certain exceptions. Our securities are covered by the penny
stock rules, which impose additional sales practice requirements on
broker-dealers who sell to persons other than established customers and
“accredited investors”. The term “accredited investor” refers generally to
institutions with assets in excess of $5,000,000 or individuals with a net worth
in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly
with their spouse. The penny stock rules require a broker-dealer, prior to a
transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document in a form prepared by the SEC which
provides information about penny stocks and the nature and level of risks in the
penny stock market. The broker-dealer also must provide the customer with
current bid and offer quotations for the penny stock as well as the compensation
of the broker-dealer and its salesperson in the transaction and monthly account
statements showing the market value of each penny stock held in the customer’s
account. The bid and offer quotations, and the broker-dealer and salesperson
compensation information, must be given to the customer orally or in writing
prior to effecting the transaction and must be given to the customer in writing
before or with the customer’s confirmation. In addition, the penny stock rules
require that prior to a transaction in a penny stock not otherwise exempt from
these rules, the broker-dealer must make a special written determination that
the penny stock is a suitable investment for the purchaser and receive the
purchaser’s written agreement to the transaction. These disclosure requirements
may have the effect of reducing the level of trading activity in the secondary
market for the common shares that are subject to these penny stock rules.
Consequently, these penny stock rules may affect the ability of broker-dealers
to trade our securities. We believe that the penny stock rules discourage
investor interest in, and limit the marketability of, our common shares.

 



A-11

 

 

In addition to the “penny stock” rules promulgated by the Securities and
Exchange Commission, the Financial Industry Regulatory Authority has adopted
rules that require that in recommending an investment to a customer, a
broker-dealer must have reasonable grounds for believing that the investment is
suitable for that customer. Prior to recommending speculative low-priced
securities to their non-institutional customers, broker-dealers must make
reasonable efforts to obtain information about the customer’s financial status,
tax status, investment objectives and other information. Under interpretations
of these rules, the Financial Industry Regulatory Authority believes that there
is a high probability that speculative low-priced securities will not be
suitable for at least some customers. The Financial Industry Regulatory
Authority requirements make it more difficult for broker-dealers to recommend
that their customers buy our common shares, which may limit your ability to buy
and sell our shares.

 

We have established Preferred Stock which can be designated by the Company’s
board of directors without shareholder approval.

 

The Company has authorized 10,000,000 shares of Preferred Stock, of which
3,337,725 shares of Series A Convertible Preferred Stock are issued and
outstanding. The shares of Preferred Stock of the Company may be issued from
time to time in one or more series, each of which shall have a distinctive
designation or title as shall be determined by the board of directors of the
Company prior to the issuance of any shares thereof. The Preferred Stock shall
have such voting powers, full or limited, or no voting powers, and such
preferences and relative, participating, optional or other special rights and
such qualifications, limitations or restrictions thereof as adopted by the board
of directors. In each such case, we will not need any further action or vote by
our stockholders. One of the effects of undesignated Preferred Stock may be to
enable the board of directors to render more difficult or to discourage an
attempt to obtain control of us by means of a tender offer, proxy contest,
merger or otherwise, and thereby to protect the continuity of our management.
The issuance of shares of Preferred Stock pursuant to the board of director's
authority described above may adversely affect the rights of holders of Common
Stock. For example, Preferred Stock issued by us may rank prior to the Common
Stock as to dividend rights, liquidation preference or both, may have full or
limited voting rights and may be convertible into shares of Common Stock.
Accordingly, the issuance of shares of Preferred Stock may discourage bids for
the Common Stock at a premium or may otherwise adversely affect the market price
of the Common Stock.



 



A-12

 

 

Most of our total outstanding shares are subject to a market standoff agreement
which provides that the purchaser will not sell, assign or otherwise transfer or
dispose of any Common Stock, warrants or other securities of the Company if so
requested by an underwriter for a period not to exceed 180 days.  If our
securities are locked up at the request of any underwriter, and there are
substantial sales of shares of our Common Stock, the price of our Common Stock
could decline, particularly sales by our directors, executive officers and
significant stockholders, or if there is a large number of shares of our Common
Stock available for sale.

 

Most of our total outstanding shares are subject to a market standoff agreement
which provides that the purchaser will not, sell, assign or otherwise transfer
or dispose of any Common Stock, warrants or other securities of the Company if
so requested by an underwriter for a period not to exceed 180 days.  If our
securities are locked up at the request of any underwriter, the price of our
Common Stock could decline if there are substantial sales of our Common Stock
following the “lock-up” period, particularly sales by our directors, executive
officers and significant stockholders, or if there is a large number of shares
of our Common Stock available for sale.

 

Our Certificate of Incorporation provides our directors with limited liability.

 

Our Certificate of Incorporation states that our directors shall not be
personally liable to us or any stockholder for monetary damages for breach of
fiduciary duty as a director, except for any matter in respect of which such
director shall be liable under Section 174 of the Delaware General Corporation
Law or shall be liable because the director (1) shall have breached his duty of
loyalty to us or our stockholders, (2) shall have acted not in good faith or in
a manner involving intentional misconduct or a knowing violation of law or, in
failing to act, shall have acted not in good faith or in a manner involving
intentional misconduct or a knowing violation of law, or (3) shall have derived
an improper personal benefit. Article Seven further states that the liability of
our directors shall be eliminated or limited to the fullest extent permitted by
the Delaware General Corporation Law, as it may be amended. These provisions may
discourage stockholders from bringing suit against a director for breach of
fiduciary duty and may reduce the likelihood of derivative litigation brought by
stockholders on our behalf against a director.

 

Certain provisions of our Certificate of Incorporation and Delaware law make it
more difficult for a third party to acquire us and make a takeover more
difficult to complete, even if such a transaction were in the stockholders’
interest.

 

Our Certificate of Incorporation and the Delaware General Corporation Law
contain provisions that may have the effect of making it more difficult or
delaying attempts by others to obtain control of the Company, even when these
attempts may be in the best interests of our stockholders.

  

We also are subject to the anti-takeover provisions of the Delaware General
Corporation Law, which prohibit us from engaging in a “business combination”
with an “interested stockholder” unless the business combination is approved in
a prescribed manner and prohibit the voting of shares held by persons acquiring
certain numbers of shares without obtaining requisite approval. This statute has
the effect of making it more difficult to effect a change in control of a
Delaware company.



 



A-13

 

 

We are subject to the “seasoning” requirements imposed by the NYSE Euronext,
NYSE MKT, and the NASDAQ Stock Market which will make us ineligible to list and
trade on a national exchange until after trading for at least one year in the
over-the-counter markets (or some other national or foreign regulated exchange),
unless we are able to complete a firm commitment underwritten public offering
with gross proceeds of at least $40 million.

 

Because of our status as a former SEC-reporting shell company, we are subject to
SEC rules which require such companies to (1) trade in the over-the-counter
markets (or some other national or foreign regulated exchange) for at least one
year following the filing with the SEC of all required information about the
reverse merger, including audited financial statements for the combined entity
and (2) to timely file all required periodic reports with the SEC, including one
annual report that includes audited financial statements for a full fiscal year
commencing after filing the required information about the reverse merger,
before seeking to “uplist” to a national securities exchange like NASDAQ, NYSE
MKT or NYSE Euronext. We completed a reverse merger in September of 2011 and our
Form 10-K filed for the fiscal year ended December 31, 2012 includes audited
financial statements for a full fiscal year commencing after filing our Current
Report on Form 8-K containing Form 10 information following the reverse merger.
This means we will not be eligible to apply for listing on such exchanges until
a market maker has filed a Form 211 to initiate trading and our securities begin
to trade in the over-the-counter markets for at least one year. We may only
bypass the requirements set forth above if we can complete a firm commitment
underwritten public offering with gross proceeds of at least $40 million. As a
result, our stockholders may find it more difficult to dispose of shares or
obtain accurate quotations as to the market value of our Common Stock. In
addition, we would be subject to an SEC rule that, if we failed to meet the
criteria set forth in such rule, imposes various practice requirements on
broker-dealers who sell securities governed by the rule to persons other than
established customers and accredited investors. Consequently, such rule may
deter broker-dealers from recommending or selling our Common Stock, which may
further affect its liquidity. This would also make it more difficult for us to
raise additional working capital through subsequent financings. In the event we
do seek the listing of our Common Stock on a national securities exchange such
as NASDAQ, NYSE MKT or NYSE Euronext, we cannot assure you that we will be able
to meet the initial listing standards of either of these or any other stock
exchange, or that we will be able to maintain a listing of our Common Stock on
either of these or any other stock exchange.

 

Our financial controls and procedures may not be sufficient to ensure timely and
reliable reporting of financial information, which, as a public company, could
materially harm our stock price.

 

As a public reporting company, we require significant financial resources to
maintain our public reporting status. We cannot assure you we will be able to
maintain adequate resources to ensure that we will not have any future material
weakness in our system of internal controls. The effectiveness of our controls
and procedures may in the future be limited by a variety of factors, including:

 

faulty human judgment and simple errors, omissions or mistakes;



  • fraudulent action of an individual or collusion of two or more people;



  • inappropriate management override of procedures; and



  •

the possibility that any enhancements to controls and procedures may still not
be adequate

to assure timely and accurate financial information.

 



A-14

 

 

Our internal control over financial reporting is a process designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States of America. Our
internal control over financial reporting includes those policies and procedures
that (i) pertain to the maintenance of records that, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the Company; (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles, and that receipts and expenditures of
the Company are being made only in accordance with authorizations of management
and directors of the Company; and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the Company’s assets that could have a material effect on the financial
statements.

 

Despite these controls, because of its inherent limitations, internal control
over financial reporting may not prevent or detect misstatements. Therefore,
even those systems determined to be effective can provide only reasonable
assurance of achieving their control objectives. Furthermore, smaller reporting
companies, like us, face additional limitations. Smaller reporting companies
employ fewer individuals and can find it difficult to employ resources for
complicated transactions and effective risk management. Additionally, smaller
reporting companies tend to utilize general accounting software packages that
lack a rigorous set of software controls.

 

Our management assessed the effectiveness of our internal control over financial
reporting as of December 31, 2014, based on the criteria established in
“Internal Control - Integrated Framework” issued by the Committee of Sponsoring
Organizations of the Treadway Commission. Based on that assessment, our Chief
Executive Officer and Chief Financial Officer concluded that, as of December 31,
2014, our internal controls over financial reporting were ineffective due to a
lack of a sufficient complement of personnel commensurate with the Company’s
reporting requirements, an inconsistency to establish appropriate authorities
and responsibilities in pursuit of the Company’s financial reporting objectives,
and insufficient written documentation or training of our internal control
policies and procedures which provide staff with guidance or framework for
accounting and disclosing financial transactions.

 

If we fail to have effective controls and procedures for financial reporting in
place, we could be unable to provide timely and accurate financial information
and be subject to SEC investigation and civil or criminal sanctions.

 

We must implement additional and expensive procedures and controls in order to
grow our business and organization and to satisfy new reporting requirements,
which will increase our costs and require additional management resources.

 

As a public reporting company, we are required to comply with the Sarbanes-Oxley
Act of 2002 and the related rules and regulations of the SEC, including the
requirements that we maintain disclosure controls and procedures and adequate
internal control over financial reporting. In the future, if our securities are
listed on a national exchange, we may also be required to comply with
marketplace rules and the heightened corporate governance standards. Compliance
with the Sarbanes-Oxley Act and other SEC and national exchange requirements
will increase our costs and require additional management resources. We recently
have begun upgrading our procedures and controls and will need to continue to
implement additional procedures and controls as we grow our business and
organization to satisfy new reporting requirements. If we are unable to complete
the required assessment as to the adequacy of our internal control over
financial reporting, as required by Section 404 of the Sarbanes-Oxley Act, or if
we fail to maintain internal control over financial reporting, our ability to
produce timely, accurate and reliable periodic financial statements could be
impaired.

 



A-15

 

 

If we do not maintain adequate internal control over financial reporting,
investors could lose confidence in the accuracy of our periodic reports filed
under the Securities Exchange Act of 1934, as amended. Additionally, our ability
to obtain additional financing could be impaired or a lack of investor
confidence in the reliability and accuracy of our public reporting could cause
our stock price to decline.

 

We are an “emerging growth company” under the JOBS Act of 2012 and we cannot be
certain if the reduced disclosure requirements applicable to emerging growth
companies will make our Common Stock less attractive to investors.

 

We are an “emerging growth company”, as defined in the Jumpstart Our Business
Startups Act of 2012 (the “JOBS Act”), and we may take advantage of certain
exemptions from various reporting requirements that are applicable to other
public companies that are not “emerging growth companies” including, but not
limited to, not being required to comply with the auditor attestation
requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure
obligations regarding executive compensation in our periodic reports and proxy
statements, and exemptions from the requirements of holding a nonbinding
advisory vote on executive compensation and shareholder approval of any golden
parachute payments not previously approved. We cannot predict if investors will
find our Common Stock less attractive because we may rely on these exemptions.
If some investors find our Common Stock less attractive as a result, there may
be a less active trading market for our Common Stock and our stock price may be
more volatile.

 

In addition, Section 107 of the JOBS Act also provides that an “emerging growth
company” can take advantage of the extended transition period provided in
Section 7(a)(2)(B) of the Securities Act for complying with new or revised
accounting standards. In other words, an “emerging growth company” can delay the
adoption of certain accounting standards until those standards would otherwise
apply to private companies. We are choosing to take advantage of the extended
transition period for complying with new or revised accounting standards.

 

We will remain an “emerging growth company” for up to five years following our
initial public offering, although we will lose that status sooner if our
revenues exceed $1 billion, if we issue more than $1 billion in non-convertible
debt in a three year period, or if the market value of our Common Stock that is
held by non-affiliates exceeds $700 million as of the last day of our most
recently completed second fiscal quarter.



 



A-16

 

 

Our status as an “emerging growth company” under the JOBS Act may make it more
difficult to raise capital as and when we need it.

 

Because of the exemptions from various reporting requirements provided to us as
an “emerging growth company” and because we will have an extended transition
period for complying with new or revised financial accounting standards, we may
be less attractive to investors and it may be difficult for us to raise
additional capital as and when we need it. Investors may be unable to compare
our business with other companies in our industry if they believe that our
financial accounting is not as transparent as other companies in our industry.
If we are unable to raise additional capital as and when we need it, our
financial condition and results of operations may be materially and adversely
affected.

 

Our directors, officers and principal stockholders have significant voting power
and may take actions that may not be in the best interests of our other
stockholders.

 

Our officers, directors and principal stockholders collectively beneficially own
approximately 45% of our outstanding Common Stock. As a result, these
stockholders, if they act together, will be able to control the management and
affairs of our company and most matters requiring stockholder approval,
including the election of directors and approval of significant corporate
transactions. This concentration of ownership may have the effect of delaying or
preventing a change in control and might adversely affect the market price of
our Common Stock. This concentration of ownership may not be in the best
interests of our other stockholders.

 

We have not paid dividends in the past and do not expect to pay dividends in the
future, and any return on investment may be limited to the value of our stock.

 

We have never paid cash dividends on our Common Stock and do not anticipate
paying cash dividends on our Common Stock in the foreseeable future. We
currently intend to retain any future earnings to support the development of our
business and do not anticipate paying cash dividends in the foreseeable future.
Our payment of any future dividends will be at the discretion of our board of
directors after taking into account various factors, including, but not limited
to, our financial condition, operating results, cash needs, growth plans and the
terms of any credit agreements that we may be a party to at the time. In
addition, our ability to pay dividends on our Common Stock may be limited by
Delaware state law. Accordingly, investors must rely on sales of their Common
Stock after price appreciation, which may never occur, as the only way to
realize a return on their investment. Investors seeking cash dividends should
not purchase our Common Stock.

 

You should consult your own independent tax advisor regarding any tax matters
arising with respect to the securities offered in connection with the Resale.

 

Participation in the Resale could result in various tax-related consequences for
investors. All prospective purchasers of the resold securities are advised to
consult their own independent tax advisors regarding the U.S. federal, state,
local and non-U.S. tax consequences relevant to the purchase, ownership and
disposition of the resold securities in their particular situations.

 

IRS CIRCULAR 230 DISCLOSURE: TO ENSURE COMPLIANCE WITH REQUIREMENTS IMPOSED BY
THE INTERNAL REVENUE SERVICE, WE INFORM YOU THAT ANY U.S. TAX ADVICE CONTAINED
HEREIN (INCLUDING ANY ATTACHMENTS) IS NOT INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED, FOR THE PURPOSE OF AVOIDING PENALTIES UNDER THE INTERNAL REVENUE
CODE. IN ADDITION, ANY U.S. TAX ADVICE CONTAINED HEREIN (INCLUDING ANY
ATTACHMENTS) IS WRITTEN TO SUPPORT THE “PROMOTION OR MARKETING” OF THE MATTER(S)
ADDRESSED HEREIN. YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES
FROM YOUR OWN INDEPENDENT TAX ADVISOR.

 



A-17

